Citation Nr: 0721799	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a separate rating for arthritis of the 
right hand and wrist as a residual of a right hand crush 
injury.

2.  Entitlement to a temporary total disability rating for 
convalescence for the period from February 1, 1999 to October 
7, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for a separate rating for arthritis of the right hand 
and wrist as a residual of a right hand crush injury and 
entitlement to a temporary total disability rating for 
convalescence for the period from February 1, 1999 to October 
7, 1999.

The issue of entitlement to a temporary total disability 
rating for convalescence for the period from February 1, 1999 
to October 7, 1999 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right hand and wrist disabilities (residuals of 
a right hand crush injury) are not manifested by arthritis.


CONCLUSION OF LAW

The criteria for a separate rating for arthritis of the right 
hand and wrist as a residual of a right hand crush injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5010 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

By an April 2002 decision, the veteran's residuals of a right 
hand crush injury were rated as 50 percent disabling.  That 
decision is final, and entitlement to a rating higher than 50 
percent is not currently before the Board.  See 38 U.S.C.A. 
§ 7103 (West 2002).  The issue currently before the Board is 
whether the veteran is entitled to a separate rating for 
arthritis of the right wrist and hand as a residual of the 
right hand crush injury.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In this case, however, the evidence does not demonstrate that 
the veteran's residuals of a right hand crush injury are 
manifested by arthritis.  In July 2006 a VA examiner reviewed 
the veteran's claims file in conjunction with rendering an 
opinion as to whether a report of X-ray examination dated in 
August 2005 revealed degenerative changes of the right hand 
and wrist as a result of the right hand crush injury 
sustained in service.  In addressing whether the veteran had 
arthritis of the right hand and wrist, the examiner stated 
that there was no X-ray evidence of arthritis or degenerative 
changes in the right hand and wrist.  The "cystic changes" 
in the lunate noted on the report of X-ray examination were 
not representative of degenerative changes.  Such 
intraosseous cystic changes oftentimes occurred for no 
apparent reason and therefore often did not represent 
pathology, as was the case here.  The small "chip" adjacent 
to the proximal phalanx of the fifth finger most likely 
represented past trauma, but was certainly not "arthritis" 
or degenerative change.  The examiner accordingly concluded 
that there was no arthritis or degenerative change 
contributing to the veteran's service-connected disability.

As the July 2006 examiner found no evidence of arthritis or 
degenerative change of the right hand or wrist, the Board 
finds that the veteran is not entitled to a separate rating 
for arthritis of the right hand and wrist as a residual of a 
right hand crush injury.  See 38 C.F.R. § 4.71a, DCs 5003, 
3010.  Absent evidence of arthritis, a separate rating for 
arthritis is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In July 2004, the RO provided Pelegrini-compliant notice to 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with a September 2006  re-adjudication of the claim 
by the RO subsequent to receipt of the required notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

A separate rating for arthritis of the right hand and wrist 
as a residual of a right hand crush injury is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for a temporary total disability rating for 
convalescence for the period from February 1, 1999 to October 
7, 1999.

In support of his claim, the veteran submitted a February 
1999 opinion from his private physician in which the 
physician stated that the veteran was unable to work for the 
period from February 9, 1999 to August 10, 1999.  The 
physician, however, did not provide the bases upon which the 
determination that the veteran was unable to work had been 
made.  Given that the veteran has multiple physical 
disabilities which impede his ability to work, it is unclear 
to the Board whether the veteran's physician found that he 
was unable to work solely as a result of surgical 
convalescence following the veteran's December 1998 median 
nerve release, or whether the veteran's other physical 
disabilities contributed to his inability to work.  As this 
distinction is unclear, the Board finds that a remand is 
necessary in order to obtain a statement of clarification 
from the veteran's physician.

Accordingly, the case is REMANDED for the following actions:

1.  Contact Richard A. Sanders, M.D., 
the physician who determined in 
February 1999 that the veteran was 
unable to work for the period from 
February 9, 1999 to August 10, 1999, 
and inquire as to the bases upon which 
the veteran was determined to have not 
been able to work for that period.  Dr. 
Sanders should specifically opine as to 
whether the veteran was unable to work 
solely as a result of surgical 
convalescence following the  December 
1998 median nerve release, or whether 
the veteran's other physical 
disabilities contributed to his 
inability to work.  Provide Dr. Sanders 
with documentation from the claims file 
necessary to render such an opinion.  
The rationale for all opinions 
expressed must be provided.

2.  If Dr. Sanders is not available to 
render such an opinion, forward the 
veteran's claims folder to a  qualified 
VA physician to review the record and 
render an opinion as to whether the 
record suggests that the veteran was 
unable to work solely as a result of 
surgical convalescence following the  
December 1998 median nerve release, or 
whether the veteran's other physical 
disabilities contributed to his 
inability to work.  The examiner should 
indicate that the claims file has been 
reviewed, and the rationale for all 
opinions expressed must be provided.

3.  Then, readjudicate the claim of 
entitlement to a temporary total 
disability rating for convalescence for 
the period from February 1, 1999 to 
October 7, 1999.
If the action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appellant an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


